ORDER
PER CURIAM.
Conrad Schmitt (Defendant) appeals from the judgment entered upon a jury verdict finding him guilty of first degree murder, Section 565.020.1 RSMo 1994, and armed criminal action, Section 571.015, RSMo 1994. The trial court sentenced him to concurrent prison terms of life without probation or parole and thirty years, respectively. We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. No precedential or jurisprudential purpose would be served by an extended opinion reciting the detailed facts and restating the principles of law. The judgment is affirmed pursuant to Rule 30.25(b).